Waties, J.,
delivered the unanimous resolution of the court, thatv. anew trial should be granted. That it had been determined by the S courts of this State, some years ago, that-the doctrine of the Eng. 1 lish law in regard to common carriers, does not apply in its full / extent to carriers in boats on our rivers. That this class of carriers are not answerable for accidents against which ordinary foresight, care, diligence, and skill, such as are usually employed and exerted by men of ordinary care and prudence in their own affairs, are insufficient,to protect them; or which cannot always be avoided by these means ; and that they are only answerable, either when the boats, which they employ, are not worthy of the river, or are insufficient for the purpose for‘which they are employed; or are *180no* e<lu'PPe(^ as Aey should be; or have been unskilfully managed. That if this doctrine had been laid down to the jury, at the trial, it *s probable they would have given a different verdict.
Note. See 3 Esp. R. 131. The act of God is a natural necessity, such as storms, &c. There is no distinction between a land and water carrier; nor between a sea and river voyage. See 2 Binn. 72.
New trial granted,